Citation Nr: 0414093	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  99-24 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of shrapnel wounds to the right wrist, currently rated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of shrapnel wounds to the right lower back, hip, and upper 
thigh, Muscle Group XVII, currently rated as 40 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to 
September 1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In August 2001, the Board remanded this case 
to the RO for additional action.  The case has been returned 
to the Board for further consideration.

The veteran presented testimony before the undersigned at a 
hearing at the RO in May 2001.  A transcript of the hearing 
testimony has been associated with the claims file.  


REMAND

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part. 

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim and redefine the scope of assistance 
that VA will provide to a claimant.  The VCAA also requires 
VA to notify the claimant and the claimant's representative 
of any information not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part VA will attempt 
to obtain on behalf of the claimant.  38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  

Review of the record reflects that the claimant was provided 
the VCAA regulations in the November 2003 supplemental 
statement of the case as well as having been provided with 
VCAA notice regarding other claims.  However, he has never 
been specifically informed of the VCAA as it applies to the 
above claims, the evidence necessary to substantiate his 
claims, what evidence VA is responsible for obtaining, what 
evidence the claimant is responsible for providing, and that 
he should provide any other evidence in his possession to 
substantiate the claims for increased disability ratings for 
residuals of shrapnel wounds to the right wrist and the right 
lower back, hip, and upper thigh Muscle Group XVII including 
the scars associated with these injuries.  Such notification 
is a prerequisite for the adjudication of a claim.  38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Accordingly, this case must be returned to 
the RO to notify the claimant of the evidence necessary to 
substantiate his claims for increased disability ratings.  

The last supplemental statement of the case was sent to the 
veteran in January 2003.  Subsequent to that, additional VA 
medical records were received which the record shows have not 
been considered by the RO for the veteran's claims.  
Accordingly, this case must be returned to the RO to consider 
this additional evidence prior to consideration by the Board.  

The veteran is service connected for residuals of shrapnel 
wounds to the right wrist and the right lower back, hip, and 
upper thigh Muscle Group XVII.  The August 2001 remand 
returned this case to the RO to determine whether separate 
disability ratings might be warranted for scars in addition 
to other disability from the wounds.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).  On August 30, 2002, while the 
veteran's claims were pending, new rating criteria for skin 
disabilities including scars became effective.  67 Fed.Reg. 
49,590 (2002) (to be codified at 38 C.F.R. Part 4).  The 
veteran is entitled to have his claim considered under the 
new criteria.  While the veteran was notified of these new 
criteria by the Board, the RO has not address the new rating 
criteria.  Accordingly, this case will be returned to the RO 
to initially consider these new criteria and to give the 
veteran notice of any decision made under these new criteria.  
See Bernard v. Brown, 4 Vet.App. 384 (1993).  The new 
criteria consider the area of the scar, whether the scar is 
superficial or whether there is underlying soft tissue 
damage, and whether there is limitation of motion caused by 
the scar.  The VA examinations have not specifically 
addressed all of these criteria.  If an additional VA 
examination is scheduled, the appellant is hereby notified 
that it is the appellant's responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should advise the claimant of 
the VCAA and of the evidence necessary to 
substantiate the claims for increased 
disability ratings for residuals of 
shrapnel wounds to the right wrist and 
the right lower back, hip, and upper 
thigh Muscle Group XVII including the 
scars associated with these injuries.  
The notice should also advise the 
claimant of what evidence VA is 
responsible for obtaining, what evidence 
the claimant is responsible for 
providing, and that he should provide VA 
with any additional pertinent evidence in 
his possession.

2.  The RO should request the VA examiner 
of May 2002 and June 1999 to indicate the 
area - in square centimeters or square 
inches - of the service-connected scars 
of the right wrist and of the right lower 
back, hip, and upper thigh, and to 
indicate which scar(s), if any, 
associated with underlying soft tissue 
damage.  If the examiner is unavailable, 
or is unable to amend his report as 
requested, the veteran should be 
scheduled for a VA examination to address 
the new rating criteria for scars.  All 
appropriate tests and studies should be 
conducted.  The examiner should be 
requested to describe the scars from the 
shrapnel wounds on the right wrist and 
the right lower back, hip, and upper 
thigh Muscle Group XVII.  The examiner 
should describe the location of the 
scars, area of coverage (in square inches 
or centimeters), whether there is 
underlying soft tissue damage, scar pain, 
and whether there is any limitation of 
motion of the joints due to scars.  The 
claims file should be provided to the 
examiner for review.  

3.  Following completion of the above and 
receipt of any additional evidence 
generated in response to the VCAA notice, 
the RO should review the appellant's 
claims and determine whether increased 
disability ratings for the residuals of 
shrapnel wounds to the right wrist and 
the right lower back, hip, and upper 
thigh Muscle Group XVII including scars 
can be granted.  In considering the 
claims, the RO should consider the 
revised scar rating criteria and the VA 
medical evidence that was received 
following the January 2003 supplemental 
statement of the case.  The RO should 
conduct any additional evidentiary 
development deemed necessary.

4.  If a decision remains adverse to the 
claimant, he should be provided with a 
supplemental statement of the case that 
also addresses the revise rating criteria 
for skin disabilities, and be apprised of 
the applicable time period within which 
to respond.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



